DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 
Priority
This application is a continuation of U.S. application Ser. No. 14/832,798 filed Aug. 21, 2015 which claims the benefit of U.S. Provisional Application No. 62/201,504, filed Aug. 5, 2015, U.S. Provisional Application No. 62/094,213, filed Dec. 19, 2014, and U.S. Provisional Application No. 62/040,828, filed Aug. 22, 2014, all of which are incorporated by reference as if fully set forth herein.
Claim Objections
Claims 20 is objected to under 37 CFR 1.75(c) as being in improper form because a dependent claim should be referring back to a preceding claim. See MPEP § 608.01(n). In this case, Claim 20 refer/depends to a following claim instead of a preceding claim. 
For purposes of Examination claim 20 would considered as being dependent  on claim 19.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Slupik (US 20140235265 cited in IDS) in view of Barker (US 20130085609 cited in IDS).
	As per claim 1, Slupik teaches an apparatus (see Fig. 2A controller 250), comprising: 
	control circuitry to (see Fig. 2A controller 250; also, see [0064] “…controller 250 also comprises and executes some elements of the proximity control logic..”, thus controller 250 is a computer based controller that executes a program): 
	receive from a device one or more signals via a first network, the one or more signals including (see Fig. 2A system controller 250 and see [0009] and [0048] “…According to the illustrative embodiment, controller 250 receives from mobile station 201 one or more of: the estimated current location of mobile station 201, the estimated geographic area (e.g., room 1, hallway, basement, etc. .) that mobile station 201 currently occupies, and the proximity list (and/or an indication of its composition)…”; also, see [0049] “…mobile station 201 and controller 250 operate based on a client-server architecture, wherein mobile station 201 gathers beacon signals from location-beacon devices 203 and transmits the gathered "raw data" to controller 250…”; also, see [0086] “For example, when mobile station 201 estimates the location of mobile station 201 and reports its current estimated location (or the associated geographic area) to controller 250 (see e.g., operation 513), controller 250 powers on (via respective remote-control commands) one or more light-fixture targets/associated loads in the geographic area where mobile station 201 is estimated to be currently located”):
		data representative of respective ones of a plurality of unique identifiers, each of the plurality of unique identifiers associated with a respective one of a corresponding plurality of beacon transmitting devices (see [0048] “…According to the illustrative embodiment, controller 250 receives from mobile station 201 one or more of: the estimated current location of mobile station 201, the estimated geographic area (e.g., room 1, hallway, basement, etc. .) that mobile station 201 currently occupies, and the proximity list (and/or an indication of its composition)…”; also, see [0050] “…mobile station 201 and controller 250 operate based on a client-server architecture, wherein mobile station 201 gathers beacon signals from location-beacon devices 203 and transmits the gathered "raw data" to controller 250…”; see [0052] “The location-beacon device 203-i also comprises a unique identifier stored in memory 301 that is transmitted in the beacon signal and that uniquely identifies the transmitting location-beacon device 203-i”; see Fig. 5 step 501, and 507 and [0079] “When the identity of the transmitting location-beacon device 203-i maps to a particular geographic area according to the mapping of operation 501, mobile station 201 stores the mapped-to geographic area for subsequent use as described in further detail below; also, see 0076 “mobile station 201 additionally maps the unique identifier of each location-beacon device 203-i and/or of each remote-controlled target T-i to a geographic area where each is installed.  The geographic area is illustratively a room, and could also be a floor of a structure, another indicator (e.g., back door), etc.”; thus, the beacon signal includes an identifier/identity that indicates a location/room for the mobile device, the loads/beacon devices which are Bluetooth enabled; also, see [0088]); and
		data representative of a signal strength for each of a plurality of beacon signals received at the device, each of the plurality of beacon signals including a respective one of the plurality of unique identifiers (see Fig. 3 each beacon device 203 sends beacon signals to mobile device 201, wherein the beacon signals include the beacon identifier and signal strength; also, see [0052] “The location-beacon device 203-i also comprises a unique identifier stored in memory 301 that is transmitted in the beacon signal and that uniquely identifies the transmitting location-beacon device 203-i. The beacon signal also optionally comprises an indication of the signal strength of the beacon signal being transmitted (this information is used later in location estimation”);
	determine a physical location of the device using the received unique identifier data (see [0050] and [0088] “and controller 250 operate based on a client-server architecture, wherein mobile station 201 gathers beacon signals from location-beacon devices 203 and transmits the gathered "raw data" to controller 250; in its tum, controller 250 executes many of the disclosed proximity control logic operations of method 500 to generate an appropriate proximity list and/or list of icons and/or user interface”; also, see  [0052] “The location-beacon device 203-i also comprises a unique identifier stored in memory 301 that is transmitted in the beacon signal and that uniquely identifies the transmitting location-beacon device 203-i”; see Fig. 5 step 501, and 507 and [0079] “When the identity of the transmitting location-beacon device 203-i maps to a particular geographic area according to the mapping of operation 501, mobile station 201 stores the mapped-to geographic area for subsequent use as described in further detail below; also, see 0076 “mobile station 201 additionally maps the unique identifier of each location-beacon device 203-i and/or of each remote-controlled target T-i to a geographic area where each is installed.  The geographic area is illustratively a room, and could also be a floor of a structure, another indicator (e.g., back door), etc.,; thus, the beacon signal includes an identifier/identity that indicates a location/room for the mobile device, the loads/beacon devices which are Bluetooth enabled), 0078 “…When the received beacon signal(s) also comprises the transmit signal-strength thereof, mobile station 201 stores the transmit signal-strength information for subsequent use in the location estimation operation(s). Techniques for decoding a received beacon signal are well known in the art”);
	identify a plurality of scenes based on the determined physical location of the device, each of the plurality of scenes including an instruction set that includes one or more instructions for each of one or more electrical load devices included in the respective scene (see [0048] “controller 250 transmits to mobile station 201 one or more of: instructions or commands/location based control element directed at certain remote-controlled targets such that mobile station 201 is to perform the remote-controlling of the respective target according to the instructions/commands received from controller 250”; also, see [0050] “in its turn, controller 250 executes many of the disclosed proximity-control logic operations of method 500 to generate an appropriate proximity list and/or list of icons and/or user interface, and further, to identify predefined commands to be executed based on a given change in the proximity list, which are then transmitted to mobile station 201”; also, see controller 250 executes many of the disclosed proximity control logic operations of method 500 to generate an appropriate proximity list and/or list of icons and/or user interface, and further, to identify predefined commands to be executed based on a given change in the proximity list, which are then transmitted to mobile station 201; mobile station 201 receives the information from controller 250 and presents the user
interface to the mobile user and/or executes an appropriate predefined action as a result of the change in the proximity list”; also, see [0085] based on a mobile device location, a group of buttons or proximity list representing a scene of devices which is dynamically changed based on the location is displayed in the mobile device. These scenes of devices includes command or instructions that are selectable by a user via the mobile device or are automated triggered instruction/command; also, see Figs. 4a-c different scenes of devices/buttons; also, see [0101-0108] scenes are preset actions performed based on the location of the mobile device); and
	communicate to the device, via the first network, information representative of each of the plurality of scenes (see [0048] “controller 250 transmits to mobile station 201 one or more of: instructions or commands/location based control element directed at certain remote-controlled targets such that mobile station 201 is to perform the remote-controlling of the respective target according to the instructions/commands received from controller 250”; also, see [0050] “in its turn, controller 250 executes many of the disclosed proximity-control logic operations of method 500 to generate an appropriate proximity list and/or list of icons and/or user interface, and further, to identify predefined commands to be executed based on a given change in the proximity list, which are then transmitted to mobile station 201”, also, see Fig. 4a-c the system controller send scenes information such as the different devices in the proximity list  located near the mobile device at one or more areas or rooms; also, see [0088] and see [0101-0108] scenes are preset actions performed based on the location of the mobile device).
	While the system of Slupik clearly teaches the mobile device determining the physical location of a mobile device, estimating the distance between beacon devices and a mobile device based on signal strengths, transmitting signal strengths of wireless signals from the beacon devices or measured (see 0078), and estimating the location of a mobile device using triangulation or trilateration (0126), wherein Slupik teaches or suggests that controller 250 perform each of the functions of Fig. 5 (including the location estimation), however, Slupik does not explicitly teach an apparatus comprising control circuitry to determine a physical location of the device using the received signal strength data (in other words, the system controller 250 does not perform the triangulation or location determination directly. While it would have been obvious to perform this function in the controller 250, the following reference is used that clearly teaches this function). 
	However, Barker, teaches a system comprising a controller comprising circuitry to determine the location of the mobile device in response to the received signal strengths (see Fig. 10 control devices 1002 and see [0050] “Triangulation, determination of the closest access point (e.g., signal strength), or other location technique is used to determine where the tag is located when accessing the network. Through triangulation, signal strength, timing measurement, or determination of which beacon is communicating with the tag, the location of the tag is determined.  In another alternative, the tag periodically transmits a signal without query by the location system.  The beacon, access point or other sensor receives the transmission.  Through triangulation, signal strength, timing measurement, or determination of which device is receiving the transmission, the location of the tag is determined [0051] “A server or other computer of the real-time location system (e.g., computer connected with the beacons or access points) calculates the location. The measurements from the access points or beacons are provided to the server. The server determines the location from the measurements”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Slupik’s invention as taught above to include a controller comprising circuitry to determine the location of the mobile device in response to the received signal strengths as taught by Barker in order to determine the location of the mobile device in a separate system controller and reduce the overhead burden on the mobile device processor and to perform a more accurate localization of the mobile device (see 0051). 
	Barker further teaches identify a plurality of scenes based on the determined physical location of the device, each of the plurality of scenes including an instruction set that includes one or more instructions for each of one or more electrical load devices included in the respective scene (see Fig. 6-7 and see [0153]), and communicate to the device, via the first network, information representative of each of the plurality of scenes (see Fig. 6-7 and see [0153-0159]). 
	As per claim 2, Slupik-Barker teaches the apparatus of claim 1, the control circuitry to further: Slupik further teaches receive from the device, via the first network, an input that includes a scene selection (see [0004] and [0085] “, the mobile user chooses a remote-controlled target and activates a remote-control command illustratively via mobile station 201; consequently, mobile station 201 transmits a signal comprising the remote-control command directly to the selected target; optionally, mobile station 201 transmits a signal comprising the remote-control command to controller 250, which receives the signal, decodes it, and transmits a signal to the selected target to perform the remote-control command activated by the user of mobile station 201”; also, see [0048] “The communication path between controller 250 and mobile station 201 is illustratively a direct wireless connection, but the invention is not so limited; in some embodiments the communication path between controller 250 and mobile station 201 is via a telecommunications network (whether a local-area network, a wide-area network, a public-switched network, the Internet, etc.--the present invention does not require a particular technology for instantiating the communications path between controller 250 and mobile station 201”); and
	communicate, via a second network, the one or more instructions to each of the one or more load devices included in the selected scene responsive to receipt of the scene selection ([0004] and [0085] “, the mobile user chooses a remote-controlled target and activates a remote-control command illustratively via mobile station 201; consequently, mobile station 201 transmits a signal comprising the remote-control command directly to the selected target; optionally, mobile station 201 transmits a signal comprising the remote-control command to controller 250, which receives the signal, decodes it, and transmits a signal to the selected target to perform the remote-control command activated by the user of mobile station 201”; also, see [0053] “It will be further clear to those having ordinary skill in the art, after reading the present disclosure, how to make and use alternative embodiments that use other RF-based technology for location-beacon device 203-i, such as Bluetooth, or WiFi, etc., or a combination thereof, without limitation. As noted earlier, the present invention is not limited to only type of technology platform for the plurality of location-beacon devices 203”, thus, load device use Bluetooth technology/second network; also, see [0046] “…different protocols..”).
	Barker further teaches the apparatus/system controller receives data from a mobile device using one protocol (see [0113] and [0126]) and communicates with loads using a second protocol (see [0107], [0126], [0129], [0131], and [0147]).   
	As per claim 3, Slupik-Barker teaches the apparatus of claim 2, Slupik further 
	wherein the first network includes a network having a first network communication protocol and the second network includes a second network having a second network communication protocol that is different from the first network communication protocol (also, see [0048] “The communication path between controller 250 and mobile station 201 is illustratively a direct wireless connection, but the invention is not so limited; in some embodiments the communication path between controller 250 and mobile station 201 is via a telecommunications network (whether a local-area network, a wide-area network, a public-switched network, the Internet, etc.--the present invention does not require a particular technology for instantiating the communications path between controller 250 and mobile station 201”; [0004] and [0085] “, the mobile user chooses a remote-controlled target and activates a remote-control command illustratively via mobile station 201; consequently, mobile station 201 transmits a signal comprising the remote-control command directly to the selected target; optionally, mobile station 201 transmits a signal comprising the remote-control command to controller 250, which receives the signal, decodes it, and transmits a signal to the selected target to perform the remote-control command activated by the user of mobile station 201”; also, see [0053] “It will be further clear to those having ordinary skill in the art, after reading the present disclosure, how to make and use alternative embodiments that use other RF-based technology for location-beacon device 203-i, such as Bluetooth, or WiFi, etc., or a combination thereof, without limitation. As noted earlier, the present invention is not limited to only type of technology platform for the plurality of location-beacon devices 203”, thus, load device use Bluetooth technology/second network; also, see [0046] “…different protocols..”, thus Bluetooth and internet or WIFI connections use different protocols).
	Barker further teaches the first network includes a network having a first network communication protocol and the second network includes a second network having a second network communication protocol that is different from the first network communication protocol (see [0113] and [0126], see [0107], [0126], [0129], [0131], and [0147]).   
	As per claim 4, Slupik-Barker teaches the apparatus of claim 1, Slupik further teaches wherein the plurality of beacon transmitting devices comprise at least a portion of the one or more electrical load devices included in the selected scene (this has been interpreted broadly in light of the specification as a whole as: the beacon device are associated with one or more load devices selected in a scene. Slupik clearly teaches that beacon devices comprise on or more load devices (see Fig. 2A), and the load devices included in a scene (figs. 4B-C) are associated or based on the beacon devices detection. For instance, Figs. 4-c show a portion of one or more load devices targets in proximity to the beacon devices detected, see [0069-0074]).
	As per claim 5, Slupik-Barker teaches the apparatus of claim 1, Slupik further teaches determining the physical location of a mobile device, estimating the distance between beacon devices and a mobile device based on signal strengths, transmitting signal strengths of wireless signals from the beacon devices or measured (see 0078), and estimating the location of a mobile device using triangulation or trilateration using the unique identifier (see [0126] “determines where mobile station 201 is located relative to the known locations of three neighboring location-beacon devices using, illustratively, triangulation; or alternatively, using trilateration and/or other techniques that are well known in the art and that implementers regard as providing a current location estimate of sufficient accuracy for the purposes of the present invention”, the beacon devices transmit the beacon identifier and the signal strengths), wherein Slupik teaches or suggests that controller 250 could perform each of the functions of Fig. 5 (including the location estimation),  however, Slupik does not explicitly teach control circuitry (controller or apparatus) to further: determine the physical location of the device via triangulation using the received the received signal strength data.
	However, Barker further teaches control circuitry to further: determine the physical location of the device via triangulation using the received the received signal strength data (see [0050] “Triangulation, determination of the closest access point (e.g., signal strength), or other location technique is used to determine where the tag is located when accessing the network. Through triangulation, signal strength, timing measurement, or determination of which beacon is communicating with the tag, the location of the tag is determined.  In another alternative, the tag periodically transmits a signal without query by the location system.  The beacon, access point or other sensor receives the transmission.  Through triangulation, signal strength, timing measurement, or determination of which device is receiving the transmission, the location of the tag is determined. see [0051] “A server or other computer of the real-time location system (e.g., computer connected with the beacons or access points) calculates the location. The measurements from the access points or beacons are provided to the server. The server determines the location from the measurements”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Slupik’s combination as taught above to include control circuitry to further: determine the physical location of the device via triangulation using the received the received signal strength data as taught by Barker in order to determine the location of the mobile device in a separate system controller/apparatus control circuitry and reduce the overhead burden on the mobile device processor.
		As per claim 10,  Slupik teaches a method to control the operation of one or more electrical load devices (see Fig. 2A and see [0006], [0008], [0041]), the method comprising:
	receiving, by a control circuit from a device, one or more signals via a first network using a first network communication protocol, the one or more signals including (see Fig. 2A system controller 250 and see [0009] and [0048] “…According to the illustrative embodiment, controller 250 receives from mobile station 201 one or more of: the estimated current location of mobile station 201, the estimated geographic area (e.g., room 1, hallway, basement, etc. .) that mobile station 201 currently occupies, and the proximity list (and/or an indication of its composition)…”; also, see [0049] “…mobile station 201 and controller 250 operate based on a client-server architecture, wherein mobile station 201 gathers beacon signals from location-beacon devices 203 and transmits the gathered "raw data" to controller 250…”; also, see [0086] “For example, when mobile station 201 estimates the location of mobile station 201 and reports its current estimated location (or the associated geographic area) to controller 250 (see e.g., operation 513), controller 250 powers on (via respective remote-control commands) one or more light-fixture targets/associated loads in the geographic area where mobile station 201 is estimated to be currently located” ):
	data representative of respective ones of a plurality of unique identifiers, each of the plurality of unique identifiers associated with a respective one of a corresponding plurality of beacon transmitting devices (see [0048] “…According to the illustrative embodiment, controller 250 receives from mobile station 201 one or more of: the estimated current location of mobile station 201, the estimated geographic area (e.g., room 1, hallway, basement, etc. .) that mobile station 201 currently occupies, and the proximity list (and/or an indication of its composition)…”; also, see [0050] “…mobile station 201 and controller 250 operate based on a client-server architecture, wherein mobile station 201 gathers beacon signals from location-beacon devices 203 and transmits the gathered "raw data" to controller 250…”; see [0052] “The location-beacon device 203-i also comprises a unique identifier stored in memory 301 that is transmitted in the beacon signal and that uniquely identifies the transmitting location-beacon device 203-i”; see Fig. 5 step 501, and 507 and [0079] “When the identity of the transmitting location-beacon device 203-i maps to a particular geographic area according to the mapping of operation 501, mobile station 201 stores the mapped-to geographic area for subsequent use as described in further detail below; also, see 0076 “mobile station 201 additionally maps the unique identifier of each location-beacon device 203-i and/or of each remote-controlled target T-i to a geographic area where each is installed.  The geographic area is illustratively a room, and could also be a floor of a structure, another indicator (e.g., back door), etc.”; thus, the beacon signal includes an identifier/identity that indicates a location/room for the mobile device, the loads/beacon devices which are Bluetooth enabled; also, see [0088] );
	and data representative of a signal strength for each of a plurality of beacon signals received at the device, each of the plurality of beacon signals including a respective one of the plurality of unique identifiers (see Fig. 3 each beacon device 203 sends beacon signals to mobile device 201, wherein the beacon signals include the beacon identifier and signal strength; also, see [0052] “The location-beacon device 203-i also comprises a unique identifier stored in memory 301 that is transmitted in the beacon signal and that uniquely identifies the transmitting location-beacon device 203-i. The beacon signal also optionally comprises an indication of the signal strength of the beacon signal being transmitted (this information is used later in location estimation” );
	determining, by the control circuit, a physical location of the device using the received unique identifier data (see [0050] and [0088] “and controller 250 operate based on a client-server architecture, wherein mobile station 201 gathers beacon signals from location-beacon devices 203 and transmits the gathered "raw data" to controller 250; in its tum, controller 250 executes many of the disclosed proximity control logic operations of method 500 to generate an appropriate proximity list and/or list of icons and/or user interface”; also, see  [0052] “The location-beacon device 203-i also comprises a unique identifier stored in memory 301 that is transmitted in the beacon signal and that uniquely identifies the transmitting location-beacon device 203-i”; see Fig. 5 step 501, and 507 and [0079] “When the identity of the transmitting location-beacon device 203-i maps to a particular geographic area according to the mapping of operation 501, mobile station 201 stores the mapped-to geographic area for subsequent use as described in further detail below; also, see 0076 “mobile station 201 additionally maps the unique identifier of each location-beacon device 203-i and/or of each remote-controlled target T-i to a geographic area where each is installed.  The geographic area is illustratively a room, and could also be a floor of a structure, another indicator (e.g., back door), etc.,; thus, the beacon signal includes an identifier/identity that indicates a location/room for the mobile device, the loads/beacon devices which are Bluetooth enabled) and also, see 0078 “…When the received beacon signal(s) also comprises the transmit signal-strength thereof, mobile station 201 stores the transmit signal-strength information for subsequent use in the location estimation operation(s). Techniques for decoding a received beacon signal are well known in the art” );
	identifying, by the control circuit, a plurality of scenes based on the determined physical location of the device, each of the plurality of scenes including an instruction set that includes one or more instructions for each of one or more electrical load devices included in the respective scene (see [0048] “controller 250 transmits to mobile station 201 one or more of: instructions or commands/location based control element directed at certain remote-controlled targets such that mobile station 201 is to perform the remote-controlling of the respective target according to the instructions/commands received from controller 250”; also, see [0050] “in its turn, controller 250 executes many of the disclosed proximity-control logic operations of method 500 to generate an appropriate proximity list and/or list of icons and/or user interface, and further, to identify predefined commands to be executed based on a given change in the proximity list, which are then transmitted to mobile station 201”; also, see controller 250 executes many of the disclosed proximity control logic operations of method 500 to generate an appropriate proximity list and/or list of icons and/or user interface, and further, to identify predefined commands to be executed based on a given change in the proximity list, which are then transmitted to mobile station 201; mobile station 201 receives the information from controller 250 and presents the user
interface to the mobile user and/or executes an appropriate predefined action as a result of the change in the proximity list”; also, see [0085] based on a mobile device location, a group of buttons or proximity list representing a scene of devices which is dynamically changed based on the location is displayed in the mobile device. These scenes of devices includes command or instructions that are selectable by a user via the mobile device or are automated triggered instruction/command; also, see Figs. 4a-c different scenes of devices/buttons; also, see [0101-0108] scenes are preset actions performed based on the location of the mobile device);
	and communicating, by the control circuit to the device, via the first network, information representative of each of the plurality of scenes (see [0048] “controller 250 transmits to mobile station 201 one or more of: instructions or commands/location based control element directed at certain remote-controlled targets such that mobile station 201 is to perform the remote-controlling of the respective target according to the instructions/commands received from controller 250”; also, see [0050] “in its turn, controller 250 executes many of the disclosed proximity-control logic operations of method 500 to generate an appropriate proximity list and/or list of icons and/or user interface, and further, to identify predefined commands to be executed based on a given change in the proximity list, which are then transmitted to mobile station 201”, also, see Fig. 4a-c the system controller send scenes information such as the different devices in the proximity list  located near the mobile device at one or more areas or rooms; also, see [0088] and see [0101-0108] scenes are preset actions performed based on the location of the mobile device).
	While the system of Slupik clearly teaches the mobile device determining the physical location of a mobile device, estimating the distance between beacon devices and a mobile device based on signal strengths, transmitting signal strengths of wireless signals from the beacon devices or measured (see 0078), and estimating the location of a mobile device using triangulation or trilateration (0126), wherein Slupik teaches or suggests that controller 250 perform each of the functions of Fig. 5 (including the location estimation), however, Slupik does not explicitly teach an apparatus comprising control circuitry to determine a physical location of the device using the received signal strength data (in other words, the system controller 250 does not perform the triangulation or location determination directly. While it would have been obvious to perform this function in the controller 250, the following reference is used that clearly teaches this function). 
	However, Barker, teaches a system comprising a controller comprising circuitry to determine the location of the mobile device in response to the received signal strengths (see Fig. 10 control devices 1002 and see [0050] “Triangulation, determination of the closest access point (e.g., signal strength), or other location technique is used to determine where the tag is located when accessing the network. Through triangulation, signal strength, timing measurement, or determination of which beacon is communicating with the tag, the location of the tag is determined.  In another alternative, the tag periodically transmits a signal without query by the location system.  The beacon, access point or other sensor receives the transmission.  Through triangulation, signal strength, timing measurement, or determination of which device is receiving the transmission, the location of the tag is determined [0051] “A server or other computer of the real-time location system (e.g., computer connected with the beacons or access points) calculates the location. The measurements from the access points or beacons are provided to the server. The server determines the location from the measurements”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Slupik’s invention as taught above to include a controller comprising circuitry to determine the location of the mobile device in response to the received signal strengths as taught by Barker in order to determine the location of the mobile device in a separate system controller and reduce the overhead burden on the mobile device processor and to perform a more accurate localization of the mobile device (see 0051). 
	Barker further teaches identify a plurality of scenes based on the determined physical location of the device, each of the plurality of scenes including an instruction set that includes one or more instructions for each of one or more electrical load devices included in the respective scene (see Fig. 6-7 and see [0153]), and communicate to the device, via the first network, information representative of each of the plurality of scenes (see Fig. 6-7 and see [0153-0159]). 
 	As to claim 11, this claim is the method claim corresponding to the apparatus/system claim 2 and is rejected for the same reasons mutatis mutandis.
	As to claim 11, this claim is the method claim corresponding to the apparatus/system claim 2 and is rejected for the same reasons mutatis mutandis.
 	As to claim 12, this claim is the method claim corresponding to the apparatus/system claim 3 and is rejected for the same reasons mutatis mutandis.
	As per claim 13, Slupik-Barker teaches the method of claim 10, wherein receiving the one or more signals from the plurality of beacon transmitting devices further comprises: receiving, by the control circuit, at least some of the one or more signals from at least a portion of the one or more electrical load devices included in the selected scene (see this has been interpreted broadly in light of the specification as a whole as: the beacon device are associated with one or more load devices selected in a scene. Slupik clearly teaches that beacon devices comprise on or more load devices (see Fig. 2A), and the load devices included in a scene (figs. 4B-C) are associated or based on the beacon devices detection. For instance, Figs. 4-c show a portion of one or more load devices targets in proximity to the beacon devices detected, see [0069-0074]).
 	As to claim 14, this claim is the method claim corresponding to the apparatus/system claim 5 and is rejected for the same reasons mutatis mutandis.
 	As to claim 19, this claim is the non-transitory, machine-readable, storage device claim corresponding to the apparatus/system claim 1 and is rejected for the same reasons mutatis mutandis (see Fig. 2A controller 250 is a processor that executes a program on memory):
As to claim 20, this claim is the non-transitory, machine-readable, storage device claim corresponding to the apparatus/system claim 2 and is rejected for the same reasons mutatis mutandis.
 	As to claim 21, this claim is the non-transitory, machine-readable, storage device claim corresponding to the apparatus/system claim 3 and is rejected for the same reasons mutatis mutandis.
 	As to claim 22, this claim is the non-transitory, machine-readable, storage device claim corresponding to the apparatus/system claim 4 and is rejected for the same reasons mutatis mutandis.
 	As to claim 23, this claim is the non-transitory, machine-readable, storage device claim corresponding to the apparatus/system claim 5 and is rejected for the same reasons mutatis mutandis.
 	
Claims 6-7, 15-16 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Slupik (US 20140235265) in view of Barker (US 20130085609) as applied to claim 1 above, and further in view of Lagerstedt et al (US 20160077532 cited in IDS).
	As per claim 6-7, Slupik-Barker the apparatus of claim 1,  Slupik and Barker teaches the control circuitry to further: determine, using the received unique identifier data and the received signal strength data, locations or position of user/mobile device  in different areas (see claim 1 above).  However, Slupik-Barker does not explicitly teach control circuitry to determine a direction of travel associated with the device, identify one or more scenes proximate the determined direction of travel of the device.	
	However, Lagerstedt teaches a system and method comprising determining a direction of travel associated with a device/mobile device (see [0011] Among other things, by comparing location positions at different times, the direction of travel of the mobile device may be determined. It is an aspect of the present disclosure that location and/or direction of travel may be determined using GPS data, WiFi access point detection, cell tower location and/or combinations thereof in real-time, near-real-time, and/or based on historical data. The location and/or direction of travel may be used to determine the level of setback control to apply to a room or plurality of rooms; also, see [0026], [0058 “In some embodiments, a direction of travel 316, 320, and even rate of travel, associated with the mobile device 124 may be determined from multiple location information samples taken at different times. The direction of travel 316, 320 may be determined by the location application and/or the administrative device 108, 224 using location information from the mobile device 124...based on the comparison a direction of travel 316, 320 may be determined...Additionally or alternatively, the direction of travel 316, 320 may be determined by detecting a change in zone 308 from one time to another”; also, see [0059]) and identify one or more scenes proximate the determined direction of travel of the device (see Fig. 5 and see [0011], [0023], [0026-0027], [0059],  [0073-0075], the scenes selected with respect to the direction of travel refers to predefined values sets for a load/HVAC based on the direction of travel).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Slupik-Barker’s combination as taught above to include determining a direction of travel associated with a device/mobile device and identify one or more scenes proximate the determined direction of travel of the device as taught by Lagerstedt in order to provide comfortability to a user and save on power costs  motivation (see Fig. 5, the levels of the loads are adjusted based on the travel of direction of user and the scenes are activated before the user arrives to a specific room and after they have left based on the estimated travel of direction; see [0007] “…As such, the typical multi-room facility operator cannot make use of more efficient energy management techniques and deeper setback controls to save the wasted energy consumption costs associated with an unoccupied room”; also, see [0024] “…The detection of a mobile device returning to a room may be achieved without detecting presence in the room. It is a feature of the present disclosure that adjustments may be made to the room control without negatively affecting the comfort of the occupant. For instance, the room may be operated in a deep-level setback while the occupant is away from the room for some time, but if it is detected that the occupant is returning to the room, the HVAC and/or other controls may be returned to the room before the occupant arrives. By the time the occupant arrives at the room, the temperature of the room can be returned to the occupied state temperature, and the entire setback control process would be invisible to the occupant...”. The teachings of Lagerstedt can be easily applied to the scenes and loads associated with the system Slupik-Barker including lightings, shades, temperature control  devices/thermostats, and so on).
	As to claim 15, this claim is the method claim corresponding to the apparatus/system claim 6 and is rejected for the same reasons mutatis mutandis.
	As to claim 16, this claim is the method claim corresponding to the apparatus/system claim 7 and is rejected for the same reasons mutatis mutandis.
	As to claim 24, this claim is the non-transitory, machine-readable, storage device claim corresponding to the apparatus/system claim 6 and is rejected for the same reasons mutatis mutandis.
 	As to claim 25, this claim is the non-transitory, machine-readable, storage device claim corresponding to the apparatus/system claim 7 and is rejected for the same reasons mutatis mutandis.
Claims 8-9, 17-18 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Slupik (US 20140235265) in view of Barker (US 20130085609) as applied to claim 1 above, and further in view of Shoemaker et al (US 20130331087).
	As per claim 8-9, Slupik-Barker teaches the apparatus of claim 1, but it does not explicitly teach the control circuitry to further: receive from a device a second signal via the first network, the second signal including data representative of a personal identifier associated with a user of the device, and identify a plurality of scenes based on the determined physical location of the device and the received personal identifier associated with the user of the device.
	However, Shoemaker teaches a system comprising an apparatus comprising control circuitry (see Fig 1 apparatus 102 and fig. 7 and see [0073]) to receive from a device a second signal via the first network, the second signal including data representative of a personal identifier associated with a user of the device (see Fig. 5 mobile devices identifiers. The phones use cellular or internet to communicate with the controller 102, see [0078]; also, see [0065] “The GUI 500 includes a mobile device identifier field 502, an environment field 504, a radius field 506, and a mode field 508. The mobile device identifier field 502 can be configured to specify a particular mobile device, e.g., "Mobile Device 1" and "Mobile Device 2". Mobile devices can be specified using unique mobile device identifiers, e.g., an International Mobile Equipment Identity (IMEI) number…”), and identify a plurality of scenes based on the determined physical location of the device and the received personal identifier associated with the user of the device (see [0008-0010] scenes of different load devices such as lighting systems, appliances, climate control systems, entertainment device, and so on, are selected and automated based on personal identifier; also, see [0029]-[0031] and [0056], [0065-0066]). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Slupik-Barker’s combination to include an apparatus comprising control circuitry to receive from a device a second signal via the first network, the second signal including data representative of a personal identifier associated with a user of the device, and identify a plurality of scenes based on the determined physical location of the device and the received personal identifier associated with the user of the device as taught by Shoemaker in order to select or trigger scenes with respect to specific identified users/devices and allow several users to control the load control devices according to the users preferences (see Fig. 5 and see [0005] “A user profile can be associated with a mobile device, and can be used to personalize automation of one or more devices.  The user profile can be used to select a preferred automation mode and/or can personalize automation of individual devices based on preferences stored in the user profile”; also, see [0029]-[0031] and [0056], [0065-0066] the system triggers scenes of loads devices automatically based on detected specific user when a user is identified via a devices identification received). 
	As to claim 17, this claim is the method claim corresponding to the apparatus/system claim 8 and is rejected for the same reasons mutatis mutandis.
 	As to claim 18, this claim is the method claim corresponding to the apparatus/system claim 9 and is rejected for the same reasons mutatis mutandis.
	As to claim 26, this claim is the non-transitory, machine-readable, storage device claim corresponding to the apparatus/system claim 8 and is rejected for the same reasons mutatis mutandis.
 	As to claim 27, this claim is the non-transitory, machine-readable, storage device claim corresponding to the apparatus/system claim 9 and is rejected for the same reasons mutatis mutandis.
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	HO, Alfonzo, Knauss (PTO 892 references A, B, and C) were cited because they are copending application that give examples and interpretations for the term scene. 
	Cooperrider et al (US 20120143383) teaches a system wherein the direction of travel of a mobile device is detected.
	Several of the IDs references provided by the Applicants include a plurality of references wherein the direction of travel of a mobile device is detected and loads are controlled based on the direction of travel.  Moreover, several of the IDs references provided by the Applicants clearly teach a unique and personal identifier for mobile devices are received or identified and loads/appliances are controlled based on this personal identifier. These were very well known function limitations used in the systems of load control. 
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117